              Case 9:19-bk-01947-FMD            Doc 260       Filed 11/29/19        Page 1 of 14



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

In re:                                                      Case No. 9:19-bk-01947-FMD

JUST ONE MORE RESTAURANT CORP.                              (Jointly Administered with
and JUST ONE MORE HOLDING CORP.,                            Case No. 9:19-bk-01948-FMD)
                                                            Chapter 11 Cases
         Debtors.
                                                    /

                          REPLY AND SUPPLEMENTAL SUBMISSION
                       IN FURTHER SUPPORT OF MOTION TO DISMISS

         Gary Ganzi and Claire Breen, individually and as Attorneys-in-Fact for the Estate of

Charles Cook (together, the “Minority Shareholders”) and Hoguet Newman Regal & Kenney,

LLP (the “Creditor,” and together with the Minority Shareholders, the “Movants”), by their

undersigned counsel, hereby file their Reply and Supplemental Submission in Further Support of

their Motion to Dismiss (Doc. 243), and state in support thereof as follows:

         1.      In their Motion to Dismiss, Movants contend that these cases should be dismissed

because (i) the stated objectives set forth in the first-day filings can no longer be accomplished

by virtue of the Chapter 7 filings by Bruce E. Bozzi, Sr. and Walter J. Ganzi, Jr.1; (ii) no

reorganization or restructuring effort is underway, no Chapter 11 plan has been filed in over

eight months, and there is no commitment to file a Chapter 11 plan within a reasonable time; and

(iii) over a million dollars in administrative expenses has been incurred without any benefit to

the Debtors’ estate.

         2.      Since the Motion to Dismiss was filed, several significant events have occurred

that compel the conclusion that these cases, which never should have been filed in the first place,

should be dismissed immediately.

1
 See In re Bruce E. Bozzi, Sr., Case No. 9:19-bk-09677-FMD, Doc. 2 and In re Walter J. Ganzi, Jr., Case No. 9:19-
bk-09680-FMD, Doc. 2.


105620208.v1
              Case 9:19-bk-01947-FMD      Doc 260     Filed 11/29/19   Page 2 of 14



        3.       First, the Debtors filed Operating Reports for the months of September and

October (Doc. Nos. 237 and 253) which establish that JOMR has not collected a market royalty

for the use of the Palm IP despite this Court’s direct exhortation to the CRO at the September

hearing to do so, and in willful disregard of an existing and unstayed judgment of the New York

Supreme Court voiding the existing licenses under which JOMR continues to operate. Indeed,

JOMR remarkably acknowledges that the sole revenue it has collected over the past nine months

has been the miniscule royalties under the voided license agreements. See Response, Doc. 259,

p. 4, n. 3.

        4.       Next, the Debtors provided four Weekly Status Reports to the innocent Minority

Shareholders covering the period September 16–October 10, copies attached, which

unquestionably prove that the CRO took absolutely NO action to protect the Debtors’ primary

asset, an unstayed judgment in the current amount of over $125 million. Specifically, the CRO

did not enforce existing Restraining Notices or serve new ones; a Restraining Notice is the best

known and most widely used judgment enforcement device in New York.               It freezes the

judgment debtor’s assets and prevents dissipation (exactly what happened here).    Notably, the

Restraining Notices would have had absolutely no impact upon the operation of the Palm

Restaurants. Furthermore, the CRO did not even attempt to domesticate the Judgment in Florida

until the week of September 16th, more than 6 months after he took over. The CRO also did

nothing to pursue a fraudulent conveyance between Walter Ganzi and his brother Victor

affecting a non-exempt second home in the deluxe yachting community of St. Michaels,

Maryland, nor did he even attempt to file a lien on Judgment Debtor Bozzi’s $10+ million

vacation mansion on New York’s Gold Coast in Easthampton, or other non-exempt personal

assets until the September 16th reporting period began.



                                                2
105620208.v1
             Case 9:19-bk-01947-FMD       Doc 260      Filed 11/29/19    Page 3 of 14



        5.      Next, the two wrongdoing Judgment Debtors filed Statements of Current Monthly

Income on November 13, 2019, as part of their Chapter 7 proceedings. In those Statements, they

each reported monthly income of $64,000, consisting of approximately $51,851.85 in wages

from Palm Management Corporation, one of their 100% owned companies. That’s an annual

rate of over $750,000, each, or over $1 million that has escaped during the period since these

Chapter 11 filings in March.

        6.      Finally, there has been no meaningful progress toward a global settlement. The

most recent discussions with Judgment Debtor Walter Ganzi’s son Marc were scuttled by the

Chapter 7 filings of his father and Mr. Bozzi. Attempts to resurrect any discussions have been

unavailing, through no lack of effort by the innocent Minority Shareholders or, for that matter,

counsel for Marc Ganzi.

        7.      In contrast to the CRO’s unwillingness to execute on the judgment, he and his

counsel have now run up over $1 million in fees and expenses. See Doc. Nos. 156-157, 160,

172, 187, 214, 236, 239, 245, and 258. And what benefit did they produce for the Debtors?

Nothing.

        8.      Compounding the burden and continuing deterioration of the Debtors’ financial

condition, their counsel recently filed an application for an astounding $571,955.45 for fees and

expenses incurred during the 4-1/2 months since the last application for $311,036.24. See Doc.

245. It is textbook law, even cited by counsel in their application, that the value of the services

rendered is a critically important factor in determining the reasonableness of the fees sought.

Here, it is conceded that the Chapter 11 proceedings have failed to produce a global settlement,

have failed to preserve the Debtors’ assets, and have not resulted in any recovery on the

judgment. Consequently, the Movants object to the fee application and respectfully request that



                                                3
105620208.v1
             Case 9:19-bk-01947-FMD             Doc 260       Filed 11/29/19       Page 4 of 14



a hearing be set to review the request and determine what value, if any, the Debtors have

received in exchange for such services.

        9.       Lastly, Debtors’ counsel have now signed on to represent the Chapter 7 Trustee in

selling the Palm restaurant business. However, the Chapter 7 Trustee would only be selling the

Majority Shareholders’ stock in the restaurants (since the restaurants themselves are not in

bankruptcy) and he can jointly sell such stock along with the Majority Shareholders’ stock in the

Debtors without gutting those entities of their assets and causing further damages to the Minority

Shareholders in these Chapter 11 cases. Moreover, there is no reason for the Debtors to sell their

assets because the value of those assets is at least 10 times the amount of their liabilities at face

value. JOMR’s Intellectual Property is worth at least $100 million in an open and fair sale. The

new objective of selling JOMR’s most marketable and valuable asset to generate funds to

distribute to its shareholders is not an appropriate reason for these Chapter 11 cases to remain

pending.2 The mere pendency of these cases has caused the innocent Minority Shareholders to

suffer substantial damages because their stock continues to lose value despite the fact that the

companies themselves should have increased in value (or at least maintained their substantial

value) since the entry of a $125 million judgment in its favor against the wrongdoing Majority

Shareholders.

        10.      Movants respectfully submit that these cases should not remain pending simply

because they are currently pending. If a debtor does not belong in bankruptcy, the bankruptcy

should be dismissed forthwith in order to minimize prejudice and damage to third parties such as

the Movants.



2
 If the Court believes a sale of the Debtors’ is necessary and appropriate, the Court may convert these cases to
Chapter 7 and appoint independent Chapter 7 Trustees with new and unconflicted counsel. See, In re Mongelluzzi,
Case No. 8:11-bk-01927-CED and In re Able Body Temporary Services, Inc., Case No. 8:13-bk-06864-CED.

                                                       4
105620208.v1
           Case 9:19-bk-01947-FMD         Doc 260      Filed 11/29/19       Page 5 of 14



        WHEREFORE, the Movants respectfully request the Court to enter an Order (i)

dismissing these cases forthwith, or scheduling an evidentiary hearing to consider dismissal; and

(ii) providing such further relief as the Court may deem just and proper.

                                             Respectfully submitted,

                                             FOX ROTHSCHILD LLP
                                             Attorneys for the Movants
                                             2 South Biscayne Boulevard, Suite 2750
                                             Miami, Florida 33131
                                             Telephone: (305) 442-6540
                                             Facsimile: (305) 442-6541

                                             By:/s/ Robert F. Elgidely
                                                Robert F. Elgidely, Esq.
                                                Florida Bar No. 111856
                                                E-Mail: relgidely@foxrothschild.com

                                                     and,

                                             HOGUET NEWMAN REGAL & KENNEY, LLP

                                             By:/s/ Fredric S. Newman
                                               Fredric S. Newman
                                               Specially admitted pro hac counsel
                                               One Grand Central Place
                                               60 E. 42nd St., 48th Fl.
                                               New York, New York 10016
                                               Telephone: (212) 689-8808

                                             DUNNING RIEVMAN & DAVIES, LLP

                                             By: /s/ Joshua D. Rievman
                                                Joshua D. Rievman
                                                Specially admitted pro hac counsel
                                                434 W. 33d St.
                                                New York, New York 10001
                                                Telephone: (646) 435-0027

                                                     Filer’s Attestation: Pursuant to Local Rule
                                                     1001-2(e)(3) regarding signatures, Robert
                                                     F. Elgidely, Esq. attests that concurrence in
                                                     the filing of this paper has been obtained.

                                                5
105620208.v1
           Case 9:19-bk-01947-FMD        Doc 260     Filed 11/29/19    Page 6 of 14



                               CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on November 29, 2019, I electronically filed the

foregoing Reply and Supplemental Submission In Further Support Of Motion To Dismiss with

the Clerk of the Court using the CM/ECF System. The electronic case filing system sent a

“Notice of Electronic Filing” to the attorneys of record who have consented in writing to accept

this notice as service of this document by electronic means and a copy was also forwarded via

first-class mail to all parties identified on the attached mailing matrix who are not registered

users of the Court’s CM/ECF system.

                                            By: /s/ Robert F. Elgidely
                                                Robert F. Elgidely, Esq.




                                               6
105620208.v1
Case 9:19-bk-01947-FMD   Doc 260   Filed 11/29/19   Page 7 of 14




              EXHIBIT A
               Case 9:19-bk-01947-FMD             Doc 260       Filed 11/29/19         Page 8 of 14



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION
                                      www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                               Case No. 9:19-bk-1947-FMD
and JUST ONE MORE HOLDING CORP.,1                             (Jointly Administered with
                                                              Case No. 9:19-bk-1948-FMD)
      Debtors.                                                Chapter 11 Cases
____________________________________/

         Voluntary Weekly Update #1 Made by the Debtors to the Minority Shareholders
                                    September 20, 2019

    •       Commenced domestication proceeding in the Collier County, Florida Circuit Civil
            Division in order to domesticate the Judgment in Florida

    •       Filed the Transcript of Judgment with the Suffolk County Clerk (NY)

    •       Researching process to domesticate the Judgment in Talbot County (MD)

    •       Considering advisors with respect to potential marketing of the intellectual property
            owned by JOMR

    •       Continuing discussions with counsel to the Majority Shareholders over a potential plan of
            reorganization for JOMR and JOMH to be filed jointly by the Debtors and the Majority
            Shareholders if they wish to join

    •       Researching the Maryland fraudulent conveyance statute briefly cited in an email
            received from Fred Newman, counsel for the Minority Shareholders, on 9-17-2019 at
            4:22 p.m. (Prevailing Eastern Time)

    •       Communicating with counsel to the Majority Shareholders regarding liquidity issues at
            the operating companies

    •       Communicating with counsel for Bank of America regarding judgment enforcement
            matters and maturity of debt and forbearance

    •       The CRO and Gary Ganzi (a Minority Shareholder) have continued to communicate
            directly with one another


1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
    and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
    Naples, FL 34109.



9329796-1
               Case 9:19-bk-01947-FMD             Doc 260       Filed 11/29/19         Page 9 of 14



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION
                                       www.flmb.uscourts.gov


In re:

JUST ONE MORE RESTAURANT CORP.,                               Case No. 9:19-bk-1947-FMD
and JUST ONE MORE HOLDING CORP.,1                             (Jointly Administered with
                                                              Case No. 9:19-bk-1948-FMD)
      Debtors.                                                Chapter 11 Cases
____________________________________/


         Voluntary Weekly Update #2 Made by the Debtors to the Minority Shareholders
                                    September 27, 2019

    •       Multiple contacts with Collier County Circuit Court (FL) regarding the Affidavit (a copy
            is attached hereto as Exhibit “A”); The Court subsequently accepted and processed the
            Affidavit and a case number has been assigned [Case No. 11-2019-CA-003736-0001-XX];
            Served Majority Shareholders with the Affidavit.

    •       Commenced domestication proceeding in the Circuit Court for Talbot County (MD) in
            order to domesticate the Judgment in Maryland, and the Circuit Court subsequently
            accepted and processed the Petition (a copy is attached hereto as Exhibit “B”) [Case No.
            C-20-JG-19-000428]; Served Majority Shareholders with the Petition.

    •       Requested/received date-stamped copy of filed Transcript of Judgment from the Suffolk County
            Clerk (a copy is attached hereto as Exhibit “C”); In process of confirming when Transcript
            of Judgment will appear in the county’s records.

    •       Researching process for execution on certificated/uncertificated shares or interests of
            each of the entities owned in full, or in part, by the Majority Shareholders.

    •       Continue to consider advisors with respect to potential marketing of the intellectual
            property owned by JOMR.

    •       Continuing discussions with counsel to the Majority Shareholders over a potential plan of
            reorganization for JOMR and JOMH to be filed jointly by the Debtors and the Majority
            Shareholders if they wish to join.

    •       Continue to research the Maryland fraudulent conveyance statute briefly cited in an email

1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
    and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
    Naples, FL 34109.



9329796-3
              Case 9:19-bk-01947-FMD        Doc 260    Filed 11/29/19    Page 10 of 14



            received from Fred Newman, counsel for the Minority Shareholders, on 9-17-2019 at
            4:22 p.m. (Prevailing Eastern Time).




9329796-3
              Case 9:19-bk-01947-FMD             Doc 260        Filed 11/29/19        Page 11 of 14



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION
                                      www.flmb.uscourts.gov


In re:

JUST ONE MORE RESTAURANT CORP.,                               Case No. 9:19-bk-1947-FMD
and JUST ONE MORE HOLDING CORP.,1                             (Jointly Administered with
                                                              Case No. 9:19-bk-1948-FMD)
      Debtors.                                                Chapter 11 Cases
____________________________________/


         Voluntary Weekly Update #3 Made by the Debtors to the Minority Shareholders
                                      October 4, 2019

    •       Collier County (FL): Prepared and filed “Notice of Clarification Regarding Notice of
            Recording Foreign Judgment” [the Notice may be accessed in the docket of Case No. 11-
            2019-CA-003736-0001-XX and a courtesy copy of such Notice is attached hereto as
            Exhibit “A”].

    •       Suffolk County (N.Y.): Multiple contacts with the Suffolk County Clerk as the
            Transcript of Judgment does not yet appear in the public records of Suffolk County; the
            Clerk has stated that it will take several weeks after the filing of the Transcript of
            Judgment for the information to appear in the public records of Suffolk County; the Clerk
            has stated that the public records of Suffolk County are current as of filings made on or
            before September 6, 2019; the Clerk will not confirm the actual date that the Transcript of
            Judgment (filed on September 20, 2019) will appear in the County’s public records but
            indicated that it should not be too long a period of time; the Clerk would not provide
            additional information.

    •       Talbot County (MD): Multiple contacts with the Circuit Court for Talbot County (MD);
            the docket reflects that the Court has not yet issued the “notice” [Case No. C-20-JG-19-
            000428]; the Clerk claims that the Court’s database system, in which the Clerk enters the
            information from the Judgment that produces the notice, does not have sufficient space
            for all of the zeros necessary to enter the $120 million amount of the Judgment; the Clerk
            states that her office is working with Court’s IT department to correct database system to
            allow for entry of the $120 million; Served the counsel for the Majority Shareholders
            with Petition/Judgment; Prepared/filed certificate of service with the Court.

    •       Intellectual Property: Held initial, extensive conference calls with two reputable firms

1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
    and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
    Naples, FL 34109.



9329796-4
              Case 9:19-bk-01947-FMD         Doc 260     Filed 11/29/19    Page 12 of 14



            which specialize in the disposition of intellectual property regarding marketing of the
            intellectual property owned by JOMR [NOTE: If the Minority Shareholders or its counsel
            have any recommendations for an intellectual property consultant, could you please
            provide their coordinates and we will contact him/her as well].

    •       Other Execution: Preparing correspondence to the counsel for the Majority Shareholders
            with respect to the disposition of the non-exempt assets of the Majority Shareholders in
            the event that there is failure in reaching a two-party deal or a global settlement,
            including the consensual listing for sale of non-exempt real estate.

    •       Plan Sponsor: Discussions with Marc Ganzi (the proposed plan sponsor) over a potential
            plan of reorganization for JOMR and JOMH.




9329796-4
              Case 9:19-bk-01947-FMD             Doc 260        Filed 11/29/19        Page 13 of 14



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION
                                      www.flmb.uscourts.gov


In re:

JUST ONE MORE RESTAURANT CORP.,                               Case No. 9:19-bk-1947-FMD
and JUST ONE MORE HOLDING CORP.,1                             (Jointly Administered with
                                                              Case No. 9:19-bk-1948-FMD)
      Debtors.                                                Chapter 11 Cases
____________________________________/


         Voluntary Weekly Update #4 Made by the Debtors to the Minority Shareholders
                                     October 11, 2019

    •       Settlement Meeting: A six-and-one-half-hour settlement meeting was held at the Miami
            office of Berger Singerman LLP that was attended by (i) Gary Ganzi (the client
            representative for the Minority Shareholders) and the Minority Shareholders’ counsel,
            Fred Newman, Josh Rievman and Bob Elgidely, (ii) Adam Shiff (in person) and Marc
            Kasowitz (by phone) who are the counsel for the Majority Shareholders, (iii) Marc Ganzi
            and Melissa Ganzi (the proposed investors) and their counsel, David Lieberman, and (iv)
            Gerard A. McHale, in his capacity as the Chief Restructuring Officer of the above-
            referenced Debtors and counsel for the Debtors, Paul Steven Singerman and Christopher
            Andrew Jarvinen. After extensive, good-faith, arms-length negotiations, the parties
            agreed to a proposed settlement of the Derivative Action and the Judgment to be followed
            by a letter of intent and definitive documents.

    •       Collier County (FL): Prepared and sent letter to the Clerk requesting the cost to order a
            certified copy of the document served by the Clerk on each of the Majority Shareholders;
            prepared and filed a supplementary Certificate of Service reflecting service of the
            Affidavit of Recording Foreign Judgment Under Florida Enforcement of Foreign
            Judgments Act upon counsel for the Majority Shareholders; prepared and filed
            supplementary Certificate of Service reflecting service of the Affidavit of Recording
            Foreign Judgment Under Florida Enforcement of Foreign Judgments Act upon counsel
            for the Minority Shareholders; prepared and filed supplementary Certificate of Service
            reflecting service of the Notice of Clarification Regarding Notice of Recording Judgment
            upon counsel for, respectively, the Majority Shareholders and the Minority Shareholders.

    •       Suffolk County (N.Y.): Conducted research to confirm that the Transcript of Judgment


1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
    and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
    Naples, FL 34109.



9329796-5
              Case 9:19-bk-01947-FMD           Doc 260     Filed 11/29/19      Page 14 of 14



            now appears in the “Judgment” database of Suffolk County.

    •       Talbot County (MD): Continued multiple contacts with the Circuit Court for Talbot
            County (MD); the docket reflects that the Court has not yet issued the “notice” [Case No.
            C-20-JG-19-000428]; the Clerk claims that the Court’s database system, in which the
            Clerk enters the information from the Judgment that produces the notice, does not have
            sufficient space for all of the zeros necessary to enter the $120 million amount of the
            Judgment; the Clerk states that her office is working with Court’s IT department to
            correct database system to allow for entry of the $120 million; prepared and filed
            supplementary Certificate of Service reflecting service of the Petition to Record and
            Index Foreign Judgment upon counsel for the Minority Shareholders.

    •       Intellectual Property: Held follow-up call with a nationally-reputable firm which
            specialize in the disposition of intellectual property regarding marketing of the
            intellectual property owned by JOMR [NOTE: If the Minority Shareholders or its counsel
            have any recommendations for an intellectual property consultant, could you please
            provide their coordinates and we will contact him/her as well].

    •       Other Execution: Finalized and sent correspondence to the counsel for the Majority
            Shareholders with respect to the disposition of the non-exempt assets of the Majority
            Shareholders in the event that there is failure in reaching a two-party deal or a global
            settlement, including the consensual listing for sale of non-exempt real estate.

    •       Plan Sponsor: Continued discussions with Marc Ganzi (the proposed plan sponsor) over
            a potential plan of reorganization for JOMR and JOMH.




9329796-5
